EXHIBIT 99.1 News Release BOARDWALK ANNOUNCESSECONDQUARTER 2007RESULTS HOUSTON,July30, 2007 Boardwalk Pipeline Partners, LP (NYSE:BWP) announcedtoday its results for the quarterendedJune 30, 2007, which included the following items: − Net income of $35.4 million for the quarter and $115.7 million for the six months ended June 30, 2007, an 11.0% and 13.9%increasefrom $31.9 million and $101.6 million in the comparable 2006 periods. − Operating revenues of $150.5 million for the quarter and $338.7 million for the six months ended June 30, 2007,a16.9% and 11.7%increasefrom$128.7 million and $303.1 million in the comparable 2006 periods. − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $64.4 million for the quarterand $177.0 million for the six months ended June 30, 2007, a slight decrease anda 4.8% increase from$65.4million and$168.9 million in the comparable 2006 periods. The Partnership stated that operating results for the quarter and six months ended June 30, 2007, were driven primarily by the following: § higher revenues from increased utilization and strong demand for firm transportation, PAL and storage services; § incremental revenues from theCarthage, TX to Keatchie, LApipeline expansion which went into service in late 2006; and § a $14.7 million impairment loss related to the Magnolia storage expansion project. Expansion capital expenditures were $204.3 million for the quarter and $359.4 million for the six months ended June 30, 2007.Maintenance capital expenditures were $13.7 million for the quarter and $20.6 million for the six months ended June 30, 2007. EXHIBIT 99.1 Earnings Per Unit Earnings per limited partner unit for the second quarter and six month period ended June 30, 2007,have been adjusted by an assumed allocation to the general partner’s incentive distribution rights (IDRs) in accordance with generally accepted accounting principles applicable to companies having two classes of securities (EITF No. 03-6). Under EITF No. 03-6, earnings are allocated to participating securities in accordance with contractual participation rights assuming that all earnings for the period were distributed. Payments made on account of the IDRs are determined in relation to actual declared distributions and are not based on the assumed allocation required by EITF 03-6. A reconciliation of the limited partners' interest in net income and net income available to limited partners used in computing net income per limited partner unit is as follows (in thousands, except weighted average units and per unit data): For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Limited partners' interest in net income $ 34,249 $ 31,262 $ 112,672 $ 99,597 Less assumed allocation to incentive distribution rights (491 ) - 3,696 3,503 Net income available to limited partners $ 34,740 $ 31,262 $ 108,976 $ 96,094 Less assumed allocation to subordinated units 5,635 7,372 32,009 31,378 Net income available to common units $ 29,105 $ 23,890 $ 76,967 $ 64,716 Weighted average common units 83,156,122 68,256,122 79,576,012 68,256,122 Weighted average subordinated units 33,093,878 33,093,878 33,093,878 33,093,878 Net income per limited partner unit-common units $ 0.35 $ 0.35 $ 0.97 $ 0.95 Net income per limited partner unit–subordinated units $ 0.17 $ 0.22 $ 0.97 $ 0.95 Conference Call The Partnership has scheduled a conference call for July 30, 2007, at 9:00 a.m. EDT, to review the second quarterresults.The earnings call may be accessed via the Boardwalk website at www.bwpmlp.com. Please go to the website at least 10 minutes before the event begins to register and download and install any necessary audio software. Those interested in participating in the question and answer session of the conference call should dial (866) 543-6411. The PIN number to access the call is 86421718. Replay An audio replay will also be available on the Boardwalk website www.bwpmlp.com immediately following the call. EXHIBIT 99.1 Non-GAAP Financial Measure - EBITDA EBITDA is used as a supplemental financial measure by management and by external users of the Partnership's financial statements, such as investors, commercial banks, research analysts, and rating agencies, to assess the Partnership's operating and financial performance, ability to generate cash and return on invested capital as compared to those of other companies in the natural gas transportation, gathering, and storage business. EBITDA should not be considered an alternative to net income, operating income, cash flow from operating activities, or any other measure of financial performance or liquidity presented in accordance with generally accepted accounting principles (GAAP). EBITDA is not necessarily comparable to a similarly titled measure of another company. The following table presents a reconciliation of the Partnership's EBITDA to its net income, the most directly comparable GAAP financial measure, for each of the periods presented below (in thousands): For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Net Income $ 35,448 $ 31,900 $ 115,682 $ 101,630 Income taxes 132 246 362 246 Depreciation and amortization 20,219 18,727 40,134 37,410 Interest expense 14,548 15,215 31,345 30,847 Interest income (5,968 ) (698 ) (10,542 ) (1,242 ) Interest income from affiliates, net (13 ) (7 ) (20 ) (7 ) EBITDA $ 64,366 $ 65,383 $ 176,961 $ 168,884 About Boardwalk Boardwalk Pipeline Partners, LP is a limited partnership engaged, through its subsidiaries, Texas Gas Transmission, LLC and Gulf South Pipeline Company, LP, in the interstate transportation and storage of natural gas. Boardwalk owns and operates interstate natural gas pipeline systems, comprised of an aggregate of approximately 13,400 miles of pipeline and underground storage fields having aggregate working gas capacity of approximately 146 Bcf. Forward-Looking Statements Statements contained in this press release which are not historical facts are "forward-looking statements" within the meaning of the federal securities laws. Forward-looking statements are inherently uncertain and subject to a variety of risks that could cause actual results to differ materially from those expected by management. A discussion of the important risk factors and other considerations that could materially impact these matters, as well as the Partnership's overall business and financialperformance, can be found in the reports and other documents filed by the Partnership and its predecessor with the Securities and Exchange Commission. Given these risk factors, investors and analysts should not place undue reliance on forward-looking statements. Any such forward-looking statements speak only as of the date of this press release. The Partnership expressly disclaims any obligation or undertaking to release publicly any updates or revisions to its forward-looking statements to reflect any change in the Partnership's expectations with regard thereto or any change in events, conditions or circumstances on which any forward-looking statement is based. EXHIBIT 99.1 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Thousands of Dollars, except number of units and per unit amounts) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Operating Revenues: Gas transportation $ 115,008 $ 105,390 $ 267,922 $ 256,402 Parking and lending 12,796 9,414 31,178 22,931 Gas storage 10,489 7,196 18,199 16,814 Other 12,249 6,662 21,355 6,961 Total operating revenues 150,542 128,662 338,654 303,108 Operating Costs and Expenses: Operation and maintenance 42,995 36,833 82,454 75,160 Administrative and general 22,116 22,844 47,909 50,232 Depreciation and amortization 20,219 18,727 40,134 37,410 Taxes other than income taxes 7,209 6,785 15,169 12,014 Asset impairment 14,698 - 14,698 - Net (gain) loss on disposal of operating assets and related contracts (1,001 ) (2,391 ) 1,638 (2,205 ) Total operating costs and expenses 106,236 82,798 202,002 172,611 Operating income 44,306 45,864 136,652 130,497 Other Deductions (Income): Interest expense 14,548 15,215 31,345 30,847 Interest income (5,968 ) (698 ) (10,542 ) (1,242 ) Interest income from affiliates, net (13 ) (7 ) (20 ) (7 ) Miscellaneous other deductions (income), net 159 (792 ) (175 ) (977 ) Total other deductions 8,726 13,718 20,608 28,621 Income before income taxes 35,580 32,146 116,044 101,876 Income taxes 132 246 362 246 Net income $ 35,448 $ 31,900 $ 115,682 $ 101,630 Calculation of limited partners’ interest in Net income: Net income $ 35,448 $ 31,900 $ 115,682 $ 101,630 Less general partner’s interest in Net income 1,199 638 3,010 2,033 Limited partners’ interest in Net income $ 34,249 $ 31,262 $ 112,672 $ 99,597 Basic and diluted net income per limited partner unit: Common units $ 0.35 $ 0.35 $ 0.97 $ 0.95 Subordinated units $ 0.17 $ 0.22 $ 0.97 $ 0.95 Cash distribution to common and subordinated unitholders $ 0.43 $ 0.36 $ 0.845 $ 0.54 Weighted-average number of limited partner units outstanding: Common units 83,156,122 68,256,122 79,576,012 68,256,122 Subordinated units 33,093,878 33,093,878 33,093,878 33,093,878 EXHIBIT 99.1 Contact: Boardwalk Pipeline Partners, LP Jamie Buskill, 270-688-6390 Senior VP, Chief Financial Officer and Treasurer or Monique Vo, 866-913-2122 Investor Relations SOURCE:Boardwalk Pipeline Partners, LP
